PARKER, Justice
(dissenting).
For reasons outlined in my special concurrence of the original case, I adhere to the view that the trial court was correct in its ruling from the bench as reported by counsel that the award at the time of divorce was a property settlement rather than alimony and that the husband should be required to continue the seventy-five dollar monthly payments specified in the decree and make up any deficiencies. Because of the indefiniteness of this court’s former opinion, which I concluded would permit the trial court’s reinstatement of its original. holding as announced from the bench, I did not then dissent. Now, however, the majority has affirmed the modification which the trial court had entered because of its mistaken idea that Storm v. Storm, Wyo., 470 P.2d 367, prevented it from carrying out the initial ruling.
I would remand for further consideration after making clear that the Storm case does not control.